DETAILED ACTION
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2/10/21 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Justin Cassell on 2/17/2021.
The application has been amended as follows:
Specification [42] submitted 2/10/21 before “122” delete “top edge” and substitute --top portion--
Specification [42] submitted 2/10/21 before “122” delete “top surface” and substitute --top portion--
Specification [08] submitted 12/22/2017 after “without lubricant as according to ISO 13287:2012.”  add “The surface area of reduced friction extends continuously from a top portion of the lateral edge toward the ground-engaging surface such that the surface area of reduced friction mainly covers the lateral edge relative to the ground-engaging surface, and such that a small portion of the surface area of reduced friction extends slightly beyond the lateral connecting portion to cover a portion of the ground-engaging surface.”
Claim 15 Line 24 delete “top edge” and substitute --top portion--
Claim 15 Line 26 after “ground-engaging surface” add --, and--
Claim 27 Line 13 delete “top edge” and substitute --top portion--
Claim 27 Line 15 after “ground-engaging surface” add --, and--
Claim 28 Line 27 delete “top edge” and substitute --top portion--
Claim 28 Line 29 after “ground-engaging surface” add --, and--
Claim 33 Line 15 delete “top edge” and substitute --top portion--
Claim 33 Line 17 after “ground-engaging surface” add --, and--
Claim 34 Line 17 delete “top edge” and substitute --top portion--
Claim 34 Line 19 after “ground-engaging surface” add --, and--
		Claims 15, 17-19, 23-29, 33, and 34 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses “a surface of reduced friction that extends continuously from a top portion of the lateral edge toward the ground-engaging surface such that the surface area of reduce friction mainly covers the lateral edge relative to the ground-engaging surface, and such that a small portion of the surface area of reduced friction extends slightly beyond the lateral connecting portion to cover a portion of the ground-engaging surface”, in conjunction with the other structural limitations, as set forth in the independent claim.  The use of a surface of reduced friction is known in the art of footwear, but the specific extent and therefore location of the surface of reduced friction relative to other structures surrounding it such as the lateral edge and ground-engaging surface as claimed by the applicant is novel.  Specifically, prior art Cross discloses a surface of reduced friction as recited in the application.  Prior art Cross also discloses the various structures surrounding the surface of reduced friction such as the lateral edge and ground-engaging surface.  However, none of the prior art discloses, teaches, or suggests that the surface of reduced friction extends from a top portion of the lateral edge toward the ground-engaging surface in the manner recited.  To modify Cross’ surface of reduced friction to have a specific extent and location as recited in the current application would be 
Furthermore, examiner notes that the specific interpretation of the language “portion” and “edge” as claimed by the applicant was requested for confirmation at least on page 5 of the office action mailed 7/11/19.  The examiner interpretation of such language was set forth in the claim interpretation section on page 11 of the office action mailed 7/11/19 and reiterated on page 8 of office action mailed 12/10/19.  Applicant’s remarks submitted 4/10/2020 on page 11 did not further clarify the specific interpretation of such language-- as such, examiner concluded the same previously reiterated interpretation, indicating as such on page 10 of the office action mailed 5/26/2020 in the claim interpretation section and similarly again on pages 24-25 in the response to arguments of the same office action.  Despite applicant’s remarks submitted 1/27/21 such as page 15, examiner notes that the allowance is based on the interpretation of the language as set forth and reiterated by the examiner, that “edge” is intended to mean a facial section, whereas “portion” is intended to mean more of a linear delineation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732